

117 HR 3997 IH: Caregivers, Access, and Responsible Expansion for Kids Act of 2021
U.S. House of Representatives
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3997IN THE HOUSE OF REPRESENTATIVESJune 17, 2021Mrs. Hayes (for herself, Mr. Bacon, and Ms. Ross) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Richard B. Russell National School Lunch Act to enhance direct certification under the school lunch program.1.Short titleThis Act may be cited as the Caregivers, Access, and Responsible Expansion for Kids Act of 2021 or the CARE for Kids Act of 2021.2.Enhancing direct certificationSection 9(b)(5) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(5)) is amended—(1)in the matter preceding subparagraph (A), by inserting (including any school operated by the Bureau of Indian Education) before may certify; and(2)in subparagraph (E)—(A)in clause (i), by striking or at the end;(B)in clause (ii)—(i)by striking who and inserting whom; and(ii)by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(iii)a child whose placement with a caregiver was carried out with the involvement of an agency that administers a State plan under part B or E of title IV of the Social Security Act (42 U.S.C. 601 et seq.) or a tribal child welfare agency, without regard to whether the agency is responsible for the care and placement of the child;(iv)a child for whom an adoption assistance payment is made under section 473(a) of the Social Security Act (42 U.S.C. 673(a)) or under a similar State-funded or State-operated program, as determined by the Secretary;(v)a child for whom a kinship guardianship assistance payment is made under section 473(d) of the Social Security Act (42 U.S.C. 673(d)) or under a similar State-funded or State-operated program, as determined by the Secretary, without regard to whether the child was previously in foster care; or(vi)a child of a family that—(I)lives in housing dedicated to low-income families with a caregiver who is a grandparent or another older person that cares for the child full-time; or(II)receives housing or housing assistance under the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.)..3.Extended eligibilitySection 9(b)(9) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(9)) is amended—(1)by redesignating subparagraph (C) as subparagraph (D);(2)by inserting after subparagraph (B) the following:(C)Eligibility of transferred children(i)Definition of covered childIn this subparagraph, the term covered child means a child that—(I)has been determined eligible for free or reduced price meals under this Act by a local educational agency (referred to in this subparagraph as the original local educational agency); and(II)transfers to another school that is under the jurisdiction of a different local educational agency (referred to in this subparagraph as the new local educational agency).(ii)EligibilityAn eligibility determination made by an original local educational agency with respect to a covered child shall be transferred to, and honored by, the new local educational agency, including the period for which that determination was authorized, subject to an extension under clause (iii).(iii)Extension of durationA new local educational agency shall honor the eligibility determination for a covered child under clause (ii) for a period that is 1 year longer than the period for which that determination was authorized by the original local educational agency if the covered child began living with a caregiver—(I)in the 12-month period preceding the date on which the covered child is enrolled in a school under the jurisdiction of a new local educational agency; and(II)who is—(aa)a grandparent or other relative and has legal authority to secure services for the child through an educational or healthcare consent affidavit, power of attorney, or other legal documentation; or(bb)a grandparent or other relative and has legal custody of the child or has commenced the process of seeking legal custody of the child in a court of law.; and(3)in subparagraph (D) (as so redesignated)—(A)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and indenting appropriately;(B)in the matter preceding subclause (I) (as so redesignated), by striking Except as and all that follows through (3)(H)(ii) and inserting the following:(i)In generalExcept as otherwise specified in clause (ii), subparagraph (C), subparagraphs (E) and (H)(ii) of paragraph (3); and(C)by adding at the end the following:(ii)Extension for certain childrenA school food authority shall extend the eligibility determination made by a local educational agency with respect to a child for a period that is 1 year longer than the period for which that determination was authorized by the local educational agency, if the child began living with a caregiver—(I)in the 12-month period preceding the date on which the covered child is enrolled in the new school; and(II)who is—(aa)a grandparent or other relative and has legal authority to secure services for the child through an educational or healthcare consent affidavit, power of attorney, or other legal documentation; or(bb)a grandparent or other relative and has legal custody of the child or has commenced the process of seeking legal custody of the child in a court of law..4.Expanding automatic eligibility(a)In generalSection 9(b)(12)(A) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(12)(A)) is amended—(1)by conforming the margins of clauses (iv) through (vii) to the margin of clause (iii); and(2)in clause (vii)—(A)in subclause (I), by striking or at the end;(B)in subclause (II)—(i)by striking who and inserting whom; and(ii)by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(III)a child whose placement with a caregiver was carried out with the involvement of an agency that administers a State plan under part B or E of title IV of the Social Security Act (42 U.S.C. 601 et seq.) or a tribal child welfare agency, without regard to whether the agency is responsible for the care and placement of the child;(IV)a child for whom an adoption assistance payment is made under section 473(a) of the Social Security Act (42 U.S.C. 673(a)) or under a similar State-funded or State-operated program, as determined by the Secretary;(V)a child for whom a kinship guardianship assistance payment is made under section 473(d) of the Social Security Act (42 U.S.C. 673(d)) or under a similar State-funded or State-operated program, as determined by the Secretary, without regard to whether the child was previously in foster care; or(VI)a child of a family that—(aa)lives in housing dedicated to low-income families with a caregiver who is a grandparent or another older person that cares for the child full-time; or(bb)receives housing or housing assistance under the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.)..(b)Conforming amendmentsSection 9(d)(2) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(d)(2)) is amended—(1)in subparagraph (D), by striking (iv) or (v) and inserting (ii), (iii), (iv), (v), or (vii);(2)in subparagraph (E), by adding or at the end after the semicolon;(3)by striking subparagraph (F); and(4)by redesignating subparagraph (G) as subparagraph (F) and conforming the margin of subparagraph (F) (as so redesignated) appropriately.5.Medicaid direct certificationSection 9(b)(15)(A)(i) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(15)(A)(i)) is amended—(1)in subclause (I)—(A)in item (bb), by striking (bb) who and inserting the following:(BB)who; and(B)by striking (I)(aa) who and inserting the following:(aa)(AA)who;(2)in subclause (II)—(A)by striking regulations) with a child described in subclause (I) and inserting regulations)) with a child described in item (aa); and(B)by striking (II) who and inserting the following:(bb)who; (3)in the matter preceding item (aa)(AA) (as so redesignated), by striking The term and inserting the following:(I)In generalThe term; and(4)by adding at the end the following:(II)Other childrenThe term eligible child includes a child that receives medical assistance under the Medicaid program—(aa)under subclause (I) of section 1902(a)(10)(A)(i) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)(i)) on the basis of receiving aid or assistance under the State plan approved under part E of title IV of that Act (42 U.S.C. 670 et seq.) or by reason of section 473(b) of that Act (42 U.S.C. 673(b)); or(bb)under subclause (II) of section 1902(a)(10)(A)(i) of that Act (42 U.S.C. 1396a(a)(10)(A)(i)) on the basis of receiving supplemental security income benefits..